P 1 fe
Case 8:18-cr-00339-Vl\/|C-TGW Document 32 Filed 01/04/19 Page 1 of 6 PagelD 155lege 0

Jerry Koezeno. Jr.
8:18-cr-339-T-33TGW

UN|TED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF FLOR|DA
TAMPA DlVlSlON

UN|TED STATES OF AMER|CA

v. . Case Number: 8:1.8-cr-339-T-33TGW '
USM Number: 70848-018

JERRY KOEZENO, JR.
Kath|een M. Sweeney, AFPD

 

JUDGN|ENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Counts One, Two, and Three of the indictment The defendant is adjudicated guilty of these
offenses:

Date Offense 7 Count

l Title a section Mf.fsns ‘ MLM! NLbert§.l
18 U.S.C. §§ 922(g)(1) and Possession of a Firearm or Ammunition by a ' lVlay 25, 2017 One
924(3)(2) Convicted Fe|on
21 U.S.C. §§ 841(a) and Possession with intent to Distribute Five Grams June 2, 2017 Two
(b)(1)(B) or N|ore of Methamphetamine
21 U.S.C. §§ 841 (a) and Possession with |ntent to Distribute Five Grams June 7, 2017 Three
(b)(1)(B) or More of Methamphetamine

The defendant is sentenced as provided in the following pages of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

|T |S ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all finesl restitution, costs and special assessments imposed by this judgment are
fully paid. |f ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant’s economic circumstances

 
 
  

Date m osition ofJudg e t:Jan 019

VlRG|N lV|. HERNANDEZ COV GTON
UN|TE STATES DlSTR|CT JUDGE

January , 2019

P 2 fs
Case szls-cr-oossQ-vi\/iC-TGW Docume_nt 32 Filed 01/04/19 Page 2 or 6 PagelD 153ge °

Jerry Koezeno, Jr.
8:1 8-cr-339-T-33TGW

lMPRBONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of ONE HUNDRED TWENTY (120) MONTHS. This term consists of terms of 120 months as to Counts One, Two
and Three, all such terms to run concurrently -

The Court recommends to the Bureau'of Prisons that the defendant

Be confined at FC| Jesup;

Participate in the 500-hour Residentia| Drug Abuse Treatment Program (RDAP);

Be allowed to receive mental health treatment;

Be allowed to participate in Life Ski||s classes; and

Be evaluated for any other vocational programs the Bureau of Prisons deems appropriate

F":'>.°°!\’."“

The defendant is remanded to the custody of the United States lV|arsha|.

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certiied~copy of this judgment
UN|TED STATES MARSHAL
By:

 

Deputy U.S. Marsha|

. b 3 f6
Case szls-cr-oossQ-vi\/iC-TGW Documem 32 Filed 01/04/19 Page 3 or 6 PagelD 1§§ge °

Jerry Koezeno, Jr.
8:1 8-cr-339-T-33TGW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of S|XTY (60) MONTHS. This term
consists of a 4[36 month] term as to Count One and a [60 month] term as to Counts Two and Three, all such terms to run
concurrently

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.

¥ou must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter as determined by the court
4. You must cooperate in the collection of DNA as directed by the probation officer.

$*’!\’._`

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

P 4 fe
Case 8:18-cr-00339-Vl\/lC-TGW Document 32 Filed 01/04/19 Page 4 Of 6 PagelD 152ge o

Jerry Koezeno, Jr.
8:18-cr-339-T-33TGW

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supen/ised releasel you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation ofhcers to keep informedl report to the court about, and bring about improvements in your conduct
and condition » l .

1.

' 11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation ofhcer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation oche, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer,' and the defendant must report to the probation of&cer as instructed.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer. and you must report to the probation ocher as
instructed '

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer ’

¥ou must live at a place approved by the probation officer. |f you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. |f notifying the probation ocher iri advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

Vou must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation ocher to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation ocher
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employmentl
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. lf notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. ,

lf you are arrested or questioned by a law enforcement officer. you must notify the probation ocher within 72 hours.
You must not own, possessl or have access to a firearm, ammunitionl destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specinc purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court. '
lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation l
officer may contact the person and confirm that you have notified the person about the risk.
You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probatr'on and Supervised Release Conditi'ons, available at: www.uscourts.gov.

Defendant's Signature: _ Date:

 

case 3:13-6r-00339-vi\/iC-Tc3vv Documem 32 i=iied 01/04/19 Page 5 or 6 PageiD 1§§9€5“6
Jerry Koezeno, Jr.
8218-Cr-339-T-33TGW

ADDIT|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1: You shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation officer’s
instructions regarding the implementation of this court directive. Further, you shall contribute to the costs of these
services not to exceed an amount determined reasonable by the Probation Office’s Sliding Sca|e for Substance
Abuse Treatment Services. During and upon the completion of this program, you are directed to submit to random
drug testing.

2. You shall submit to a search of your person, residence, place of business, any storage units under your controll or
vehicle, conducted by the United States Probation Officer at a reasonable time and in a reasonable mannerl
based upon reasonable suspicion of contraband or evidence of a violation of a condition of release You shall
inform any other residents that the premises may be subject to a search pursuant to this condition Failure to
submit to a search may be grounds for revocation.

3. The defendant, having been convicted of a qualifying felony, shall cooperate in the collection of DNA as directed
by the probation officer. '
4. The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The Court orders the

defendant to submit to random drug testing not to exceed 104 tests per year.

- _ P 6 rs
Case 8:18-cr-00339-Vl\/lC-TGW Document 32 Filed 01/04/19 Page 6 of 6 PagelD 153ge o

Jerry Koezeno, Jr.
8:18-cr-339-T-33TGW

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment ' ` Fine Restitution

'roTALs ssoo.oo ` 4 N/A wAion N/A
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
Specia| Assessment shall be paid in full and is due immediately

Unless th`e court has expressly ordered otherwise in the special instructions abovel if this judgment imposes a period o_f
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ lnmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officerl or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in'the following order: (1) assessment, (2) restitution principal, (3) restitution interest,`(4) fine
principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penaltiesl and (9) costsl including cost of
prosecution and court costs.

*Findings for the total amount of losses are required under Chapters 109A, 110, 11OA, and 113A of Title 18, United States Code, for offenses committed
on or after September13, 1994 but before April 23, 1996.

 

' Justice for Victims ofTrafficking Act of 2015. Pub. L. No. 114-22.
" Findlngs forthe total amount of losses are required under Chapters 109A. 110l 110Al and 113A of 'l”it|e 18 for offenses committed on or after
September13. 1994, but before April 23, 1996.

